                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                   DETROIT DIVISION

 In Re:                                            Case No. 17-50660-mar

 Joseph Ray Tarrow
                                                   Chapter 13

 Debtor.                                           Judge Mark A. Randon

   ORDER GRANTING MOTION FOR RELIEF FROM AUTOMATIC STAY AS TO
    PROPERTY KNOWN AS 12283 ROSE LANE, ATLANTA, MICHIGAN 49709

          The Court finding that a Motion for Relief from the Automatic Stay has been filed by

Specialized Loan Servicing, LLC as servicer for New Residential Mortgage Loan Trust 2018-1,

(“Movant”), in the above entitled matter; and the Court finding that L.B.R. 9013(c)(2) provides

for entry of an Order if a response has not been filed within 14 days after service of the Motion

on the parties; and

          The Court finding that no response has been within 14 days, and the Court having noted

that Movant has complied with applicable provisions of L.B.R. 9013 (c) and L.B.R. 4001.1, and

          The Court having determined that continuation of the automatic stay against Movant

would deny the adequate protection afforded to it on its security interest pursuant to 11 U.S.C. §

(3);

          IT IS HEREBY ORDERED that the Motion for Relief from the Automatic Stay as to

Movant is hereby granted.

          IT IS FURTHER ORDERED that the Automatic Stay as to Movant’s lien interest in

property located at 12283 ROSE LANE, ATLANTA, MICHIGAN 49709 is lifted and Movant is

permitted to enforce its security interest and liquidate the property. Any surplus remaining after

the sale of the property shall be turned over to the Trustee.




  17-50660-mar         Doc 60    Filed 04/15/19     Entered 04/15/19 15:29:22       Page 1 of 2
       IT IS FURTHER ORDERED that this Order shall remain valid notwithstanding

conversion of this case to any other chapter under the Bankruptcy Code.

       IT IS FURTHER ORDERED that this Court shall retain jurisdiction over all matters

relating to enforcement of this order.

Signed on April 15, 2019




  17-50660-mar       Doc 60     Filed 04/15/19   Entered 04/15/19 15:29:22   Page 2 of 2
